DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 March 2021 has been entered.  Claims 1, 3-5 and 7-9 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For claim 1, the limitations involving the “when in use…”, the target fluid having water content of 89% or higher and the pressure is reduced are indefinite.  The limitations are directed to method steps but the claim is an apparatus claim.  As such, it is unclear if applicant is claiming that the apparatus is designed such that it can carry out these steps or something else.  For the purpose of examination it is assumed that these limitations are intended use.  The product introduced into the apparatus has no functional affect on the structure of the apparatus and nothing in the claimed structure requires the pressure is -.00001MPa.  Further, nothing in the claim even states when this pressure is reduced.  Thus it is unclear how these can be positively claimed limitations.  If applicant did intend for these limitations to be intended use, it is advised to amend the language to use a phrase such as “configured to”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,312,055 to Barthelmess et al (Barthelmess) in view of U.S. Patent No. 4,684,072 to Nelson et al (Nelson).
Concerning claim 1, Barthelmess discloses a cell wall or cell membrane disrupting device comprising: 
a plurality of fixed discs (22) having an approximately discoid shape, 
a pair of rotating discs (3, all the way on the left and the other all the way on the right side of figure 2) having an approximately discoid shape,
a rotating shaft (2) for driving the rotating discs (3), 
at least one of a land pump and a submersible pump (see column 4, lines 55-60),
a housing (1) arranged and configured to support the fixed discs and support the rotating shaft horizontally, and 
wherein at least one pair of the fixed disc (22) and the rotating disc (3) are disposed facing each other in the housing (see figure 2 where the fixed discs face towards the rotating discs), the center section of the fixed discs (22) include a void that is larger than the outer diameter of the rotating shaft (2) passing through the center section, two or more fixed discs (22) are arranged between the pair of rotating discs (3), 
when in use a shearing force generated between the rotating disc and the fixed disc is applied to a target fluid having a water content of 89% or higher that has been loaded into the device (as it is capable of performing this function),
the pressure inside the cell wall or cell membrane disrupting device is reduced from -0.00001 MPa to -0.08 MPa by at least one of the land pump and the submersible pump (as it is capable of performing this function).
However it does not disclose the exact spacing of the gap is 10mm to 11mm or a heating device.
For the gap, it would have been obvious to the skilled artisan at the time of
the invention to construct the apparatus of Barthelmess such that the gap between the fixed disc (68) and rotating disc (53) is 10 mm to 11 mm as such determination would result during routine engineering practices and experimentation.  Accordingly, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
For the heating device, Nelson discloses a cell wall or cell membrane disrupting device comprising: 
a plurality of fixed discs (68), 
a pair of rotating discs (53) 
a rotating shaft (41) for driving the rotating discs (53), 
at least one of a land pump and a submersible pump (P1), 
a housing (11) arranged and configured to support the fixed discs and support the rotating shaft horizontally, and 
a device (P2) arranged and configured to heat at 30C or higher and at lower than 50C (as it is capable of performing that function), 
wherein at least one pair of the fixed disc (68) and the rotating disc (53) are disposed facing each other in the housing, the center section of the fixed discs include a void (at 55) that is larger than the outer diameter of the rotating shaft (41) passing through the center section, two or more fixed discs are arranged between the pair of rotating discs, 
when in use a shearing force generated between the rotating disc and the fixed disc is applied to a target fluid having a water content of 89% or higher that has been loaded into the device (as it is capable of performing this function), and 
the pressure inside the cell wall or cell membrane disrupting device is reduced from -0.00001 MPa to -0.08 MPa by at least one of the land pump and the submersible pump (as it is capable of performing this function).
Because both these references are concerned with a similar problem, i.e. comminuting material using a rotating disc, it would have been obvious to a person of ordinary skill in the art at the time of the invention to add the device arranged to heat of Nelson to the device of Barthelmess. In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)) the courts held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. Accordingly a simple addition of the device arranged to heat of Nelson to the device of Barthelmess will obtain predictable results and is therefore obvious and proper combination of the references is made.
Concerning claim 3, as this is directed to the land pump and Barthelmess discloses a submersible pump (as it pumps fluid) this limitation does not apply.
Concerning claim 4, Barthelmess discloses the rotating disc (3) rotates at a circumferential speed of 10 m/s or higher (as they are capable of performing this function).
Concerning claim 5, Barthelmess discloses two or more of the rotating disc (3).
Concerning claim 7, Barthelmess discloses the surfaces of at least one of the rotating disc (3) and the fixed disc (22) are mirror surfaces or rough surfaces (as these are the only two options for surface finishes).
Concerning claim 8, Barthelmess discloses the target substance to be loaded into the cell wall or cell membrane disrupting device contains at least one component selected from the group consisting of fungi, microorganisms, algae and plants (as the device is capable of being used with this material).
Concerning claim 9, Barthelmess discloses the target substance to be loaded into the cell wall or cell membrane disrupting device is sludge (as the device is capable of being used with this material).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s arguments are directed to Nelson not disclosing discoid fixed discs and discoid rotating discs.  However, the reference for disclosing the invention is Barthelmess which discloses these features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 5379952 also discloses a similar device to Barthelmess and applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415.  The examiner can normally be reached on M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        04/15/2021